Undercofler, Justice.
This appeal is from a judgment denying a motion to dismiss the appointment of an auditor. There is no certificate for immediate review. Held:
Assuming, without deciding, that the appointment of an auditor is an appealable judgment without a certificate of review, there is no provision for appealing the denial of a motion to dismiss the appointment. Code Ann. §6-701 (a 3). Ga. L. 1965, p. 18; 1968, pp. 1072, 1073. See Adamson v. Adamson, 226 Ga. 719 (177 SE2d 241).

Appeal dismissed.


All the Justices concur.